NOTE: This disposition is nonprecedential.

  United States Court of Appeals
      for the Federal Circuit
              __________________________

               LORICO S. EDWARDS,
                    Petitioner,
                           v.
     MERIT SYSTEMS PROTECTION BOARD,
                Respondent.
              __________________________

                      2011-3236
              __________________________

   Petition for review of the Merit Systems Protection
Board in case no. SF0752110678-I-1.
              ___________________________

                 Decided: June 12, 2012
             ___________________________

   LORICO S. EDWARDS, of Victorville, California, pro se.

   MICHAEL A. CARNEY, General Attorney, Office of the
General Counsel, Merit Systems Protection Board, of
Washington, DC, for respondent. With him on the brief
were JAMES M. EISENMANN, General Counsel, and KEISHA
DAWN BELL, Deputy General Counsel.
             __________________________

  Before LINN, MOORE, and O’MALLEY, Circuit Judges.
EDWARDS   v. MSPB                                          2


PER CURIAM.
    Lorico S. Edwards appeals the dismissal of his appeal
to the Merit Systems Protection Board (MSPB) for lack of
jurisdiction. Mr. Edwards was removed during his proba-
tionary period from his position as a Student Trainee IT
specialist in the Systems Management Division with the
Marine Corps Logistics Base. It is undisputed that Mr.
Edwards was hired under an excepted appointment, and
that his appointment was subject to a two-year trial
period.
     Mr. Edwards appealed his removal to the MSPB, al-
leging, inter alia, discrimination based on marital status
and partisan political reasons in an attempt to establish
jurisdiction under 5 C.F.R. § 315.806. The MSPB, how-
ever, found that Mr. Edwards could not avail himself of
this regulation because it applied to the competitive
service, and Mr. Edwards was hired in the excepted
service. The MSPB also found that because Mr. Edwards
failed to establish he was an employee as defined in 5
U.S.C. § 7511(a)(1), it did not have jurisdiction to hear his
appeal pursuant to 5 U.S.C. § 7513(d). It dismissed Mr.
Edwards’s appeal, and Mr. Edwards appealed to our
court. We have jurisdiction to review a final decision of
the MSPB, 28 U.S.C. § 1295, and we review that decision
pursuant to 5 U.S.C. § 7703(c).
    Mr. Edwards does not dispute the MSPB’s factual de-
termination that he fails to qualify as an employee under
either 5 U.S.C. § 7511(a)(1)(B) or § 7511(a)(1)(C), or its
legal conclusion that 5 C.F.R. § 315.806 applies only to
the competitive service. He nevertheless argues that we
should consider the timing of the removal in deciding
whether the MSPB correctly determined it lacked juris-
diction. Mr. Edwards claims that he was only a “couple of
weeks” removed from a year’s tenure, which he asserts
3                                        EDWARDS   v. MSPB


would put him into “a different employee bracket” and
allow him less limited “rights of appeal.” We need not
decide whether or not this is the case because we are
bound to apply the jurisdictional limits of the statute.
Substantial evidence supports the MSPB’s conclusions,
and there is no indication that the MSPB abused its
discretion or otherwise acted contrary to law in dismiss-
ing Mr. Edwards’s appeal for want of jurisdiction. As a
result, we affirm the dismissal for lack of jurisdiction.
                      AFFIRMED
                         COSTS
    No costs.